Citation Nr: 0013369	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from May 1979 to May 1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision.  The Board remanded the appeal to the RO for 
additional development in October 1999.  

It is noted here that the veteran's claims file number was 
changed by the RO since the appeal was remanded by the Board 
in October 1999.  In a letter received in July 1994, the 
veteran reported that his military service number was 
different from his Social Security number, and requested that 
VA correct his VA claims file to reflect his correct Social 
Security number.  (The veteran offered no explanation for the 
discrepancy.)  In December 1999, the RO contacted the Social 
Security Administration which confirmed the veteran's correct 
Social Security number and his current address in Tampa, 
Florida.  Thereafter, the RO changed the number on the claims 
file to the veteran's correct Social Security number.  

During the pendency of this appeal, the veteran was scheduled 
for several hearings.  Hearings before the RO were scheduled 
for January and May 1995, but the veteran failed to appear.  
(The record indicates that the veteran was hospitalized at 
the time of the January 1995 hearing; no explanation was 
offered for his failure to show up for the second hearing.)  
Additionally, in May 2000, the veteran was scheduled for a 
hearing before a member of the Board sitting in Washington, 
D.C., as requested by the veteran in his substantive appeal.  
The veteran failed to appear, and no further request for a 
hearing has been received.  Additional attempts to contact 
the veteran have been unsuccessful.  (Further discussion of 
the veteran's whereabouts will be addressed in the body of 
this decision.)  The Board finds that the VA's attempts to 
accommodate the veteran in appearing for a hearing have been 
reasonable, and that there is no reason not to proceed with 
an appellate decision at this time.  



FINDING OF FACT

No competent evidence has been submitted to establish that 
the veteran has a psychiatric disorder which is due to 
disease or injury in service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints, treatment, or abnormal findings referable to any 
psychiatric problems or diagnosis during service.  

In his original application for VA benefits in May 1994, the 
veteran indicated that he was treated for "manic 
depression" from 1984 to 1988 at Camp Zama, Japan while in 
service.  The veteran also reported that he was first treated 
by VA in 1988.  

VA medical records associated with the claims file in August 
1994 show the veteran was hospitalized nearly continuously 
from April to September 1994 for psychiatric and alcohol 
related problems.  The diagnoses included bipolar disorder, 
mixed; bipolar affective disorder; panic disorder, and 
alcohol dependence.  

On VA examination in August 1994, the veteran reported that 
he was hospitalized at the Philadelphia VA from April to June 
1984, and at other VA facilities in 1992 and 1993.  The 
examiner noted that the veteran had a long history of 
alcoholism and bipolar disorder, and had been hospitalized 
about 18 times since the onset of his bipolar disorder in 
approximately 1988.  The veteran reported that at the start 
of his overt illness, he was not sleeping, and was working 
twelve hours a day seven days a week.  He was drinking, 
gambling his income, and spending "like the money would 
never run out."  He was unable to focus, couldn't compete on 
any jobs, and eventually ended up running around the streets 
of Atlantic City yelling.  He was then admitted to Ancora 
Hospital and put on Thorazine.  Later, he was put on Lithium 
at another private institution.  The veteran described 
himself as being depressed most of the time, going through 
long periods when he has no interest in doing anything, and 
gaining weight from overeating.  The veteran either has 
insomnia or hypersomnia during these periods and also has had 
paranoid delusions and auditory hallucinations which persist 
during periods of sobriety.  

The veteran reported that his alcohol abuse started when he 
was 15 years old, and that he was from a severely 
dysfunctional family.  His mother was described as a manic-
depressive with rapid mood swings who became severely 
disabled for long periods when depressed.  His father was an 
alcoholic and was physically abusive to the veteran.  He has 
four brothers, who are all alcoholics, and two sisters who 
have lupus.  The examiner indicated that the veteran's 
military service did not appear to be related to his 
psychiatric problems.  The veteran reported that he continued 
to drink during service, and that he had two Good Conduct 
awards taken away because of his drinking.  The examiner 
concluded that the veteran had psychotic bipolar disorder 
that appeared to be due to both a dysfunctional family life 
and possibly genetic influence.  

VA medical records associated with the claims file in July 
1996 show that the veteran was hospitalized at various VA 
medical facilities on numerous occasions between 1991 and 
1995.  The records indicated that the veteran was first 
diagnosed with bipolar disorder in 1989, and that he had 
numerous psychiatric hospitalizations over the years.  

In August 1996, the RO requested all records for treatment 
from April to June 1984 from the VAMC in Coatsville, 
Pennsylvania under the veteran's Social Security number.  A 
response from that facility in September 1996 noted that the 
VAMC Philadelphia had transferred all of the veteran's 
records to the Coatsville VAMC in February 1996.  The Chief 
of Health Information Management Section from the Coatsville 
VAMC indicated that there were no records pertaining to the 
veteran for the period from April to June 1984.  

Analysis

Initially, the Board notes that the veteran reported that his 
identification number during military service was not his 
Social Security number.  In a letter received in July 1997, 
the veteran stated that the reason his service number was not 
his correct Social Security number was "a long drawn out 
story," but he not offer any further explanation.  The Board 
notes that all service medical records under the veteran's 
service number (not his correct Social Security number) were 
obtained and associated with the claims file.  The RO also 
attempted to obtain any possible service medical records 
under the veteran's Social Security number from the National 
Personal Records Center (NPRC).  A response from that 
facility in July 1999 was to the effect that all of the 
veteran's records had been forwarded to the RO in July 1994.  
At this point, the Board notes that the veteran's discharge 
certificate, (DD 214) were under the Social Security number 
of [redacted], which the veteran reported was not his 
correct Social Security number, but was the number he used 
during military service.  Likewise, all of his service 
medical records were listed under the same service number.  

Subsequent investigation by the RO through the Social 
Security Administration (SSA) in December 1999 revealed that 
the veteran's service number belonged to another person who 
was dead.  The SSA provided the veteran's correct Social 
Security number, which is shown on this decision.  In light 
of the veteran's assertion that his military service was 
under a number different from his Social Security number, and 
that all records have been obtained under the number he used 
during service, the Board is satisfied that there are no 
additional service medical records that can be obtained.  

Furthermore, the Board notes that numerous attempts have been 
made by the RO to locate the veteran since the Board remanded 
the appeal to the RO in October 1999.  All letters sent to 
the veteran at his last known address of record were returned 
by the Postal Service.  Additionally, in December 1999, the 
RO contacted the Social Security Administration and obtained 
a current address for the veteran which showed that he had 
moved to Tampa, Florida.  The address was indicated as 
effective from September 17, 1999.  The veteran's claims file 
was transferred to the St. Petersburg RO in December 1999, 
and a letter was immediately sent to the veteran at the new 
address.  The letter informed the veteran that additional 
information was needed so that the further development of his 
claim could be undertaken by the RO.  The letter also 
informed the veteran that if a response was not received 
within 60 days, his claim would be considered based on the 
evidence of record.  The letter was returned by the Postal 
Service on January 3, 2000.  The postmark indicated that the 
veteran had moved and that he left no forwarding address.  

The RO also contacted the veteran's representative for a 
current address, but was informed that his last address in 
their file was in Philadelphia, Pennsylvania.  Correspondence 
had been returned to the VA from this address by the Postal 
Service in October 1999, and marked that the veteran did not 
live there.  Thereafter, in March 2000, the RO found that the 
evidence of record did not warrant a grant of service 
connection for a psychiatric disorder, and the claims file 
was returned to the Board for appellate consideration.  

In regard to the above discussion, the Board notes that while 
the VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim that is not well-
grounded, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991 and Supp. 1999) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

However, the duty to assist is not a one-way street, and the 
veteran cannot wait passively for assistance.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  "In the normal 
course of events, it is the burden of the [appellant] to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  

In the instant case, the VA has diligently attempted, 
unsuccessfully, to locate the veteran to obtain necessary 
information essential to his claim.  While the veteran has 
indicated that he was treated for psychiatric problems during 
service, and by VA shortly after his discharge from service, 
he did not respond to the RO's request for more detailed 
information to assist in locating these records.  The Board 
notes that the claims folder contains medical and dental 
records for the veteran's entire period of service and, thus, 
appears to be complete.  Additionally, the RO has attempted 
to obtain all VA records for treatment from 1984 to the 
present.  However, there are no VA records showing treatment 
prior to 1991.  Moreover, the records which have been 
obtained indicate that the veteran was first treated for a 
psychiatric disorder in 1989, many years after his discharge 
from service.  It is noted that while the veteran reported on 
VA examination in August 1994 that he was hospitalized at a 
VA medical facility in Philadelphia from April to June 1984, 
the service medical records show that he was in service and 
stationed in California in April 1984, and that he was not 
discharged from service until May 11, 1984.  

In light of the above, the Board is satisfied that all 
possible avenues to contact the veteran to obtain necessary 
information have been attempted by VA, and that there is no 
further duty on the part of VA to assist the veteran further.  
Accordingly, the Board will adjudicate the claim based on the 
evidence of record.  

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may also be granted for a psychosis if manifested 
to a compensable degree within one year of separation from 
service provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d) (1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. § 5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In the instant case, there is no evidence of a psychiatric 
disorder in service or for a number of years postservice.  In 
addition, there is no medical evidence that any current 
psychiatric disorder is related to military service or any 
postservice symptomatology.  In fact, a VA psychiatrist in 
August 1994 opined that there was no relationship between the 
veteran's current psychiatric problems and service, and that 
his psychiatric disorder was probably due to a dysfunctional 
family life and a possibly genetic influence.  While the 
veteran believes that his current psychiatric problems are 
related to service, he has not presented any competent 
medical evidence to support his lay assertions.  This is 
required under Caluza, discussed above, to establish a well-
grounded claim.  The veteran, as a layman, is not competent 
to provide an opinion regarding medical causation or the 
etiological relationship between any claimed disability now 
present and service.  See Espiritu.  

As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim of service connection for a heart 
disorder must be denied.  See Epps v. Gober, supra.  By 
finding that the claim is not well grounded, it follows that 
there is no duty to assist.  Morton v. West, 12 Vet. App. 477 
(1999).  


ORDER

As a well-grounded claim of service-connection for a 
psychiatric disorder has not been presented, the appeal is 
denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

